DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Taylor on June 21, 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for operating a memory system including a memory device having a plurality of memory elements and a controller coupled to the plurality of memory elements through a plurality of different channels, the method comprising:
calculating a number of dummy pages in partially closed blocks in the plurality of memory elements;
generating at least one dummy page group by grouping the dummy pages based on a dummy page count; and
performing a dummy program operation on the at least one dummy page group while a normal program operation is performed to an open block,

wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through the plurality of different channels,
wherein the boundary page is positioned at a physical boundary between the at least one erase page and a normal program page in a partially closed block, and
wherein the normal program operation includes a user data program operation, a metadata program operation, a data flushing operation or a copy operation of valid data.

7. (Currently Amended) The method of claim 1, wherein the at least one dummy page group includes dummy pages that have 

9. (Currently Amended) The method of claim 1, wherein the at least one dummy page group includes the dummy pages that have different page offsets and are in the same partially closed block.

14. (Currently Amended) The method of claim 1, wherein the calculating of the number of the dummy pages includes:
searching for the boundary page in each of the partially closed blocks and at least one erase page which is physically consecutive to the boundary page found based on boundary page information of the partially closed blocks; and 
calculating the number of the boundary page and the at least one erase page[[s]].

15. (Currently Amended) A memory system comprising:
a memory device including a plurality of memory elements each having a plurality of pages; and

wherein the controller calculates a number of dummy pages in partially closed blocks in the plurality of memory elements and generates at least one dummy page group by grouping the dummy pages based on a dummy page count,
wherein the controller performs a dummy program operation on the at least one dummy page group while a normal program operation is performed,
wherein the dummy pages include a boundary page and at least one erase page, 
wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through the plurality of different channels,
wherein the boundary page is positioned at a physical boundary between the at least one erase page and a normal program page in a partially closed block, and
wherein the normal program operation includes a user data program operation, a metadata program operation, a data flushing operation or a copy operation of valid data.

19. (Currently Amended) The memory system of claim 15, wherein the controller generates the at least one dummy page group while the memory device is in an idle state.

20. (Currently Amended) The memory system of claim 15, wherein the controller generates the at least one dummy page group when a write request with a user data is received from a host.

22. (Currently Amended) The memory system of claim 15, wherein the at least one dummy page group includes dummy pages that have the same page offset and are in different partially closed blocks.

24. (Currently Amended) The memory system of claim 15, wherein the at least one dummy page group includes the dummy pages that have different page offsets and are in the same partially closed block.

29. (Currently Amended) A method for operating a memory system including a memory device and a controller configured to control the memory device, the method comprising:
identifying, in response to a specific event, a boundary page of a partially closed memory element in the memory device and at least one erase page that is adjacent to the boundary page based on boundary page information generated as a result of the specific event, the boundary page separating the at least one erase page adjacent thereto from a normal program page in the partially closed memory element;
performing a dummy program operation on the boundary page and the at least one erase page included in the partially closed memory element in an idle state while a normal program operation is performed to the normal program page in an open memory element; and
performing an erase operation on the partially closed memory element after performing the dummy program operation,
wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through different channels,
wherein the normal program operation includes a user data program operation, a metadata program operation, a data flushing operation or a copy operation of valid data, and
wherein the boundary page is positioned at a physical boundary between the at least one erase page and the normal program page.

Allowable Subject Matter
Claims 1, 3-11, 14-15, 17-26, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

(Claims 1, 15, and 29) “…wherein the dummy pages include a boundary page and at least one erase page, wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through different channels, wherein the boundary page is positioned at a physical boundary between the erase page and a normal program page in the partially closed block, and wherein the normal program operation includes a user data program operation, a metadata program operation, a data flushing operation or a copy operation of valid data.”
As dependent claims 3-11, 14, and 17-26 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
KIM (Pub. No.: US 2015/0332770 A1) teaches programming upper page of the partial block with dummy data to increase power efficiency during a command of a host or a program operation, and a dummy program operation may be performed on a page disposed above a page which is subject to SPO, and before a new program operation is performed on the partial block, data included in all pages are erased. However, KIM does not teach wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through different channels, wherein the boundary page is positioned at a physical boundary between the erase page and a normal program page in the partially closed block, and wherein the normal program 
IN (Pub. No.: US 2014/0029341 A1) teaches writing pages in parallel across multiple channels, where if a data set written to the flash devices is larger than the sum of free pages across the combined channels, during idle periods of the storage device, the controller commits dummy writes to create the same page offset across all partially filled memory blocks belonging to a group. However, IN does not teach wherein the dummy pages include a boundary page and at least one erase page, wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through different channels, wherein the boundary page is positioned at a physical boundary between the erase page and a normal program page in the partially closed block, and wherein the normal program operation includes a user data program operation, a metadata program operation, a data flushing operation or a copy operation of valid data.
MASUO (Patent No.: US 5,943,691) teaches stabilization process controller performs a write process in which the dummy data items interleaved between the system data items, where the stabilization process is performed with the number of system data pages to save and with the number of pages to write in the block. However, MASUO does not teach wherein the dummy pages include a boundary page and at least one erase page, wherein the dummy program operation and the normal program operation are performed in an interleaving scheme through different channels, wherein the boundary page is positioned at a physical boundary between the erase page and a normal program page in the partially closed block, and wherein the normal program .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138